REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
Paix — Travail — Patrie es FORÈTS € ’o Peace — Work — Fatherland
S 2e

MINISTRY OF FORESTRY
AND WILDLIFE

MINISTERE DES FORETS

ET DE LA FAUNE

SECRETARIAT GENERAL

"œ Q
Forest =

BP : 34 430 Yaoundé
Tél: (+237) 242 23 49 59
Site web : www.minfof.cm

| 3! [23 NOV 208
CAHIER DE ARTE _ ICC/MINFOF/ DU

RELATIF A L’EXPLOITATION EN CONVENTION DEFINITIVE DE LA
CONCESSION FORESTIERE N° 1041 CONSTITUEE DE L’UFA 10 031

N° CONCESSION FORESTIERE : 1041

N° UNITE FORESTIERE D’AMENAGEMENT (UFA) : 10 031
SUPERFICIE DE L’UFA : 41 202 ha

SITUATION DE LA CONCESSION FORESTIERE :

Région + Est
Département : Haut Nyong
Arrondissement : Lomié
Commune : Lomié

DESCRIPTION DES LIMITES

Cf. décret n° 2017/0027/PM du 17Janvier 2017 portant incorporation au domaine privé
de l'Etat et classement en Unité Forestière d'Aménagement (UFA) d'une portion de

forêt de 41 202 ha dénommée UFA 10 031. C C ue |
| du
TITULAIRE DE L’UNITE FORESTIERE D’AMENEGEMENT :
Nom : Société PALLISCO
Adresse : B.P 394 Douala A
Téléphone : 699 681 421

PERIODE DE VALIDITÉ : quinze (15) ans à compter du 03 Mai 2016,

date de notification de l’approbation du plan d'aménagement suivant
l'arrêté N° 0077/AIMINFOF/DF/SDIAF/SA/JYM.

Pour la mise en applications des dispositions de la loi n° 94/01 du 20 Janvier 1994 portant
Régime des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant
les modalités d'applications du Régimes des Forêts et de l’arrêté N° 0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d’approbation, de suivi et de contrôle de la mise en
œuvre des plans d'aménagement des forêts de production du domaine forestier permanent, il est
établi un cahier de charges qui fixe les clauses relatives à l’exploitation de la concession
forestière N°1041 constituée de l'Unité Forestière d’ Aménagement N° 10 031 attribuée à la
Société PALLISCO, BP. 394 Douala.

Le présent cahier de charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d’aménagement que doit respecter le
concessionnaire. Les clauses particulières concernent les charges financières et indiquent les
obligations du concessionnaire en matière de transformation des bois, et celles liées au cahier
de charges spécial pour les UFA situées à proximité des aires protégés.

À - CLAUSES GÉNÉRALES

Article 1° :L’exploitation forestière de cette concession forestière ne doit apporter aucune
entrave à l’exercice du droit d’usage des populations riveraines, consigné dans le plan
d'aménagement approuvé par l'administration en charge des forêts.

Article 2 : Toutes les étapes d’exploitation forestière et d'aménagement doivent se conformer
aux prescriptions du plan d’aménagement de la concession forestière, ainsi qu'aux directives
des normes d’intervention en milieu forestier.

Article 3: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s’engage à y effectuer, à ses frais, conformément aux normes en
vigueur, et sous le contrôle technique de l’administration en charge des forêts, les travaux ci-
après : |

- l'ouverture, la matérialisation et l’entretien des limites de la concession,
conformément aux dispositions de l’arrêté N° 0222/A/MINEF du 25 mai 2001,
susvisé ;

- l'ouverture et la matérialisation des limites des blocs quinquennaux, des assiettes
annuelles de coupe, en prélude à leur exploitation, conformément aux dispositions
de l'arrêté suscité ;

- l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant les
tiges par classes de diamètre d'amplitude 10 cm ;

- la production du plan de gestion quinquennal pour chaque unité forestière
d'exploitation, du plan annuel d’opération de chaque assiette annuelle de coupe,
préalablement à l'obtention du permis annuel d’opération ;

- le maintien en état de fonctionnement de son unité de transformation de bois dont la
matière première provient de sa concession forestière. |

:

Article 4: Le prélèvement de la ressource ligneuse doit obéir aux prescriptions du plan
d'aménagement : notamment en ce qui concerne :

- le respect du parcellaire d'aménagement (ordre de passage) ;

- les diamètres minima d’exploitabilité aménagement (DME/AME) ;

- l'interdiction d’abattre les essences proscrites à l'exploitation ;

- les mesures prises en vue du renouvellement du peuplement forestier.

Article 5: (1) Les diamètres minima d’exploitabilité aménagement (DME/AME) à
respecter lors de l’exploitation des essences forestières dans cette concession forestières, sous
réserve de toutes modifications ultérieures du plan d’aménagement approuvé par
l'administration en charge des forêts, sont contenus dans le tableau ci-après :

Code | Nom commercial Nom scientifique cg A
1111 Dibétou Lovoatrichilioides 90
1118 Kossipo Entandrophragmacandollei 100
1124 Okan/ Adoum Cylicodiscusgabonensis 80
1131 Tali Erythropleumivorense 70

1211 Ayous/ Obéché | Triplochytonscleroxylon 90
1220 Fraké/Limba Terminaliasuperba 70
1202 Alep Desbordesia seretii 80

il 116 Iroko Milicia excelsa 110
1218 Eyong Eribromaoblongum 70
1344 Fromager Ceibapentandra 70

1119 Kotibé Nesogordonia papaverifera 60
1238 Niové Staudtia kamerunensis 60
1127 Padouk rouge Pterocarpus soyauxii 80
1130 Sipo Entandrophragma utile 70 |

(2) Les autres essences forestières se trouvant dans cette concession forestière, et
pris en compte dans le plan d'aménagement, seront exploitées au diamètre minimum
d’exploitabilité administratif (DME/ADM).

(3) Les diamètres visés aux alinéas 1 et 2 suscités, sont pris à 1,30 m du sol ou
immédiatement au-dessus des contreforts.

- Article 6 : Les essences forestières ci-après sont interdites de l’exploitation, sous réserve de
toutes modifications ultérieures du plan d'aménagement approuvé par l'administration en
charge des forêts : | ;

Code Nom commercial Nom scicabfique à
1302 | Abam à poils rouge Gambeya beguei

1405 | Abam fruit jaune Gambeya gigantea

1101 Acajou à grandes folioles | Khaya grandifoliola

1201 | Aïélé Canarium schweinfurthii
2104 | Faro Meezilli Daniella klainei

1122 | Mukulungu Autranella congolensis

1870 | Onzabili M Antrocaryon micrasler

1489 | Onzabili/Angongui Antrocaryon laineanum

1135 |Tiama Entandrophragma angolense
1315 | Aningré A Aningeria altissima

1207 | Aningré R Aningeria robusta

1112 | Doussié blanc Afzelia pachyloba

1226 | Koto Pterygota macrocarpa

1229 | Lotofa Sterculia rhinopetala

1121 | Moabi Baillonnella toxisperma
1488 Omang bikodok Maranthes gabonensis

1136 | Tiama Congo Entandrophragma congoense
1128 | Padouk blanc Pterocarpusmildbraedii

Article 7 : (1) Le concessionnaire prépare et soumet à l’administration en charge des forêts
pour approbation, toutes modifications ou révisions du plan d'aménagement et du plan de
gestion quinquennal.

(2) Les prescriptions du plan d’aménagement, du plan de gestion quinquennal en
vigueur et des plans annuels d’opération sont considérées, à compter de leur approbation par
l'Administration en charge des forêts, comme faisant partie des obligations du présent cahier
de charges.

Article 8 : Le concessionnaire s’engage à :

- remplir journellement les feuilles du carnet de chantier (DF10) en y enregistrant
tous les arbres abattus ;

- transmettre, à la fin de chaque semaine, les feuillets du carnet de chantier au
Délégué Départemental territorialement compétent de l’administration en charge
des forêts :

- soumettre semestriellement, au plus tard un (1) mois après la fin de la période

»° concernée, à l'administration en charge des forêts, un rapport sur l'état

d'avancement des activités d’exploitation ;

Ÿ

A

Article 4: Le prélèvement de la ressource ligneuse doit obéir aux prescriptions du plan
d'aménagement : notamment en ce qui concerne : +

- le respect du parcellaire d'aménagement (ordre de passage) ;

- les diamètres minima d’exploitabilité aménagement (DME/AME) ;

- l'interdiction d’abattre les essences proscrites à l’exploitation ;

- les mesures prises en vue du renouvellement du peuplement forestier.

Article 5: (1) Les diamètres minima d’exploitabilité aménagement (DME/AME) à
respecter lors de l’exploitation des essences forestières dans cette concession forestières, sous
réserve de toutes modifications ultérieures du plan d’aménagement approuvé par
Padministration en charge des forêts, sont contenus dans le tableau ci-après :

Code | Nom commercial Nom scientifique say
1111 Dibétou Lovoatrichilioides 90
1118 Kossipo Entandrophragmacandollei 100
1124 Okan/ Adoum Cylicodiscusgabonensis 80
1131 Tali Erythropleumivorense 70
1211 ÆAyous/ Obéché | Triplochytonscleroxylon 90
1220 Fraké/Limba Terminaliasuperba 70
1202 Alep Desbordesia seretii 80
1116 Iroko Milicia excelsa 110
1218 Eyong Eribromaoblongum 70
1344 Fromager Ceibapentandra 70
1119 Kotibé Nesogordonia papaverifera 60
1238 Niové Staudtia kamerunensis 60
1127 Padouk rouge Pterocarpus soyauxii 80
1130 Sipo Entandrophragma utile 70

(2) Les autres essences forestières se trouvant dans cette concession forestière, et
pris en compte dans le plan d'aménagement, seront exploitées au diamètre minimum
d’exploitabilité administratif (DME/ADM).

(3) Les diamètres visés aux alinéas 1 et 2 suscités, sont pris à 1,30 m du sol ou
immédiatement au-dessus des contreforts. ,

© Article 6 : Les essences forestières ci-après sont interdites de l'exploitation, sous réserve de
toutes modifications ultérieures du plan d’aménagement approuvé par l’administration en
charge des forêts : .

- adresser au Ministre chargé des forêts, dans un délai d’un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l'administration en charge des forêts :

- payer l’ensemble des charges fiscales, conformément à la législation en vigueur.

Article9 : Le concessionnaire doit inscrire à la peinture et au marteau à chiffres :

(1) Sur chaque souche après abattage : le numéro et la ligne du carnet de chantier
ainsi que la date d’abattage ;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant
par la bille de pied, ainsi que le numéro de la concession, la date d’abattage et sa marque
personnelle. |

(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivie de la mention « A » ou « B » suivant le cas.

Article 10 : Toutes les étapes d'exploitation forestière et d’aménagement doivent être réalisées
en respectant les Normes d'intervention en milieu forestier.

Article 11 : L'usage du feu est interdit pour l’abattage des arbres.

Article 12 : L’abattage doit s'effectuer de manière à occasionner le moins de bris possible
d’arbres voisins.

Article 13 : Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le titulaire
du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les croisements
en parfait état de viabilité et de visibilité notamment par la signalisation du croisement, la
construction des dos d’äne, le dégagement de la végétation autour du
croisement.

Article 14 : Le concessionnaire doit solliciter une autorisation pour abattre tous les arbres dont
lévacuation est rendue nécessaire par le tracé des routes d'évacuation ou pour la confection
d'ouvrage d’art. S’il s’agit d’arbres marchands, ils sont portés au carnet de chantier après
numérotage, mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes
afférentes lorsqu'ils sont utilisés pour la construction des ponts où d'ouvrages relatifs aux
routes forestières. ‘

Article 15: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs des radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 16 : En matière de protection de l’environnement, le concessionnaire s’engage à mettre
en œuvre au minimum les mesures suivantes, qui sont définies dans les normes d'intervention
en milieu forestier.

(1) Routes et pistes : L’emprise des routes d’évacuation, et les densités des routes et
pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt

@) Ponts: Ils seront construits de manière à ne pas changer les directions naturelles
des cours d’eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les

4 inondations permanentes qui sont préjudiciables à la-survie des espèces d’arbres non adaptées
au milieu hydromorphe. ®

G) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés
par la chute d'arbres, notamment par une orientation adéquate lors de l’abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxique de traitement
du bois se fera sous stricte surveillance de l’entreprise, dans le cadre des lois et règlements en
vigueur afin d’éviter la pollution des eaux et de la flore.

(5) Réduction de l’impact sur la faune sauvage : Le concessionnaire s’engage à

- adopter un règlement intérieur pour interdire la chasse des espèces intégralement
protégées ;

- mettre à la disposition de son personnel, au prix coûtant, des sources de protéines autres
que la viande de chasse :

- interdire toutes activités liées à la chasse commerciale dans le cadre de l'exploitation
forestière. Il s’agit notamment de la chasse elle-même, du commerce de la viande, du transport
du gibier par les véhicules de service, et de commerce d’armes ou de munitions. Le
concessionnaire informera le personnel et appliquera un régime disciplinaire strict à l’égard de
tout agent contrevenant.

- Interdire aux employés et à leurs familles de vendre/acheter de la viande de chasse :

-  Obliger tous les employés à coopérer avec les agents de l’administration chargés du
contrôle ;

- Construire des postes de barrière de contrôle permanents (pendant toute l’année) aux
points de passage obligé sur les routes en activité dans la concession, et la fermeture des rotes
après exploitation (voies principales et secondaires)

- Diffuser le règlement d’ordre intérieur et organiser des séances d'informations à
l'attention des employés et des villages riverains.

” Article 17 : Toute infraction constatée dans l'exploitation de la concession forestière susvisée
sera réprimée, conformément aux dispositions réglementaires en vigueur.

B - CLAUSES PARTICULIÈRES
Article 18 : Charges financières

Ces charges sont fixées pour chaque année budgétaire par la loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent :

CHARGES FINANCIERES ou TAXE TAUX

Taux plancher fixé par la loi de Finance (1000
FCFA/ha/an) plus l'offre additionnelle du titulaire de
3 050 FCFA/ha/an — 4 050 FCFA/ha/an

@ Ea taxe d’abattage Fixé par la loi de Finances

La redevance forestière annuelle assise sur
la superficie

La taxe d'exportation Fixé par la loi de Finances

F4 Article 19 : Participation à la réalisation d’infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation d’infrastructures
socio-économiques par le pourcentage de la redevance forestière annuelle qui est fixé
annuellement par la loi de Finances, et qui est reversées aux collectivités et aux communautés
riveraines.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations concernées lors des réunions de concertation préalables à l’exploitation de la
concession, consignés sur un procès-verbal qui fait partie intégrante du présent cahier de
charges.

Article 20 : Obligations en matière de transformation du bois

La Société PALLISCO a mis en place une unité de transformation de bois située à
Mindourou (Arrondissement de Mindourou, Département du Haut Nyong, Région de l’Est) qui
transforme les grumes provenant de sa concession forestière.

Article 21 : Suivi-évaluation des activités

Le suivi-évaluation de la mise en œuvre du présent cahier de charges, au niveau
local, est dévolu au service déconcentré en charge des forêts territorialement compétent.
Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier de
charge qui prend effet à @&ompter de sa date de signature./-

. 23 NOV 208

IRE DE LA CONCESSION
\ FORESTIERE

Yaoundé, le

LE MINISTRE DES FORETS ET DE LA FAUNE

Leur Sn d

Le LU ET APPROUVE

PALLISCO Sarl

BP 354

T8. (257) 235 42 84 164258 83
GR ST 70.74 17 BDD RE 421

